 



Exhibit 10.2
FORM OF AMENDMENT NO. 1
TO THE
CT COMMUNICATIONS, INC.
AMENDED AND RESTATED 2001 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     This Amendment No. 1 (the “Amendment”) to the CT Communications, Inc.
Amended and Restated 2001 Stock Incentive Plan Non-Qualified Stock Option
Agreement(s) identified on Exhibit A attached hereto and incorporated herein
(the “Option Agreement”) with                      (the “Optionee”) is made as
of July 28, 2006 by CT Communications, Inc., a North Carolina corporation (the
“Company”).
     WHEREAS, the Company has determined that it is in the best interests of
both the Company and the Optionee to amend the Option Agreement to provide that
the Option Price, as defined in the Option Agreement, may be paid, in whole or
in part, by withholding shares of the Company’s common stock otherwise issuable
pursuant to the terms of the Option Agreement.
     NOW, THEREFORE, BE IT RESOLVED, that the Option Agreement is amended as
follows:

1.  
The Section labeled Form of Payment is deleted in its entirety and restated in
its entirety to read as follows:
     
“When you submit your notice of exercise, you must include payment of the Option
Price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

  •  
Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.
    •  
Shares of Stock which have already been owned by you and which are surrendered
to the Company. The value of the shares, determined as of the effective date of
the option exercise, will be applied to the Option Price.
    •  
By directing the Company to withhold shares of Stock issuable on the exercise of
the option equal in value to that portion of the Option Price to be paid by the
surrender of shares. The value of the shares will be determined as of the
effective date of the option exercise.
    •  
To the extent a public market for the Stock exists as determined by the Company,
by delivery (on a form prescribed by the Company) of an irrevocable direction to
a licensed securities broker acceptable to the Company to sell Stock and to
deliver all or part of the sale proceeds to the Company in payment of the
aggregate Option Price and any withholding taxes.

2.  
Except as expressly provided herein, the terms and conditions of the Option
Agreement shall remain in full force and effect.

     IN WITNESS WHEREOF, the Company has duly executed and delivered this
Amendment No. 1, or has caused this Amendment No. 1 to be duly executed and
delivered in its name and on its behalf, as of the day and year first above
written.

          CT COMMUNICATIONS, INC.
 
       
By:
       
 
 
 
   
Its:
       
 
 
 
   

41



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE
AMENDMENT NO. 1
TO THE
CT COMMUNICATIONS, INC.
AMENDED AND RESTATED 2001 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
Optionee:                     

          Agreement Date   Number of Options   Option Price
 
       

42